
	
		II
		110th CONGRESS
		1st Session
		S. 2496
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title II of the Elementary and Secondary
		  Education Act of 1965 to enhance teaching standards and provide for license
		  portability.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Teaching Standards and
			 License Portability Act of 2007.
		2.Teaching
			 standards and license portabilityPart C of title II of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) is amended by adding
			 at the end the following:
			
				6Teaching standards and license portability
					2371.PurposesThe purposes of this subpart are the
				following:
						(1)To support the
				development of rigorous kindergarten through grade 12 teaching standards that
				incorporate 21st century learning skills.
						(2)To create
				incentives for States to adopt, pilot, and implement such rigorous kindergarten
				through grade 12 teaching standards.
						(3)To create
				incentives for States to align the States' teacher licensing systems to such
				rigorous kindergarten through grade 12 teaching standards.
						(4)To create
				incentives for States to develop policies to facilitate teacher license
				portability across States in order to improve the capacity of States to
				collaboratively address teacher shortages.
						2372.DefinitionsIn this subpart:
						(1)Core teaching
				standardsThe term core teaching standards means
				standards that all beginning teachers should know and be able to teach in order
				to practice responsibly, regardless of the subject matter or grade level being
				taught.
						(2)Eligible
				entityThe term eligible entity means an
				organization representing administrators of State educational agencies in
				partnership with 1 or more independent professional organizations with
				expertise in the following areas:
							(A)Teacher
				preparation and licensure.
							(B)Assessment of
				teacher knowledge, skills, and competencies.
							(3)21st century
				learning skillsThe term 21st century learning
				skills means the skills, knowledge, and competencies that students
				should master to succeed in postsecondary education and the workforce of the
				21st century, including creativity and innovation skills, critical thinking and
				problem-solving skills, communication and collaboration skills, information and
				technology literacy, civic and health literacy, adaptability, social and
				cross-cultural skills, and leadership skills.
						2373.Grant program
				authorized
						(a)AuthorizationThe
				Secretary is authorized to award a competitive grant to an eligible entity to
				enable such entity to carry out the following:
							(1)The development
				or updating of core teaching standards and content-specific kindergarten
				through grade 12 teaching standards that are rigorous and incorporate 21st
				century learning skills and recent research and expert knowledge on teaching
				practices.
							(2)The development
				of teacher assessments linked to the kindergarten through grade 12 teaching
				standards that can be used for licensing, are valid and reliable, and are
				performance-based.
							(3)The awarding of
				subgrants as described in subsection (b)(2) to State educational
				agencies.
							(4)The provision of
				technical assistance to States in the adoption, pilot testing, and
				implementation of kindergarten through grade 12 teaching standards and teacher
				assessments as described in paragraph (2).
							(5)The provision of
				technical assistance to States to facilitate teacher license portability across
				States through changes in relevant State policies or the creation of new
				policies for such purpose.
							(b)Uses of
				funds
							(1)Direct
				activities
								(A)First and
				second yearsAn eligible entity that receives a grant under
				subsection (a) shall use 100 percent of the funds made available through the
				grant for the first and second fiscal years—
									(i)to develop or
				update the core teaching standards and content-specific kindergarten through
				grade 12 teaching standards; and
									(ii)to develop and
				pilot test teacher performance assessments that can be used to supplement or
				supplant current State licensing exams.
									(B)Third year and
				beyondAn eligible entity that receives a grant under subsection
				(a) shall use not more than 40 percent of the funds made available through the
				grant for the third fiscal year, not more than 30 percent of the funds made
				available through the grant for the fourth fiscal year, and not more than 20
				percent of the funds made available through the grant for the fifth fiscal
				year—
									(i)to continue pilot
				testing and validating the teacher performance assessments;
									(ii)to disseminate
				the kindergarten through grade 12 teaching standards, assessments, and any
				other materials that States may need to properly evaluate and adopt such
				standards, assessments, and materials;
									(iii)to provide
				technical assistance to States in—
										(I)adopting the
				kindergarten through grade 12 teaching standards;
										(II)pilot testing
				the teacher assessments; and
										(III)reliably and
				accurately administering and interpreting the teacher assessments; and
										(iv)to fund research
				activities that further the development of kindergarten through grade 12
				teaching standards and assessments.
									(2)SubgrantsAn
				eligible entity that receives a grant under subsection (a) shall use not less
				than 60 percent of the funds made available through the grant for the third
				fiscal year, not less than 70 percent of the funds made available through the
				grant for the fourth fiscal year, and not less than 80 percent of the funds
				made available through the grant for the fifth fiscal year to award subgrants
				to State educational agencies to pay the Federal share of the costs of carrying
				out the following activities in the States:
								(A)To adopt the core
				teaching standards and content-specific kindergarten through grade 12 teaching
				standards developed or updated by the eligible entity.
								(B)To align the
				States' teacher licensing systems to such standards, which may include the
				pilot testing and use of teacher assessments developed by the eligible entity
				under paragraph (1)(A)(ii).
								(C)To change
				relevant policies or introduce new policies to facilitate teacher license
				portability across the States.
								2374.Applications
						(a)Grant
				application
							(1)In
				generalAn eligible entity that desires a grant under this
				subpart shall submit to the Secretary an application at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
							(2)ContentsIn
				an application submitted under paragraph (1), an eligible entity shall include,
				at a minimum, a description of the capability of the entity to carry out
				section 2373(b).
							(b)Subgrant
				application
							(1)In
				generalA State educational agency that desires a subgrant under
				this subpart shall submit an application to the eligible entity at such time,
				in such manner, and accompanied by such information as the eligible entity may
				require.
							(2)ContentsIn
				an application submitted under paragraph (1), a State educational agency shall
				include, at a minimum, a description of how the agency plans to carry out the
				activities described in subparagraphs (A), (B), and (C) of section
				2373(b)(2).
							2375.Federal
				share
						(a)Federal
				shareFor State educational agencies receiving a subgrant under
				section 2371(b)(2), the Federal share of the cost of carrying out the
				activities described in subparagraphs (A), (B), and (C) of section 2371(b)(2)
				shall be 50 percent.
						(b)Payment of
				non-Federal shareThe non-Federal share may be paid in cash or in
				kind (fairly evaluated).
						2376.Reports to
				congressNot later than 2
				years after the date funds are first made available to carry out this subpart,
				and again 2 years thereafter, the Comptroller General of the United States
				shall submit to the appropriate committees of Congress a report regarding
				activities assisted under this subpart.
					2377.Supplement,
				not supplantFunds made
				available to carry out this subpart shall be used to supplement, and not
				supplant, other Federal, State, and local funds available to carry out the
				purposes described in section 2371.
					2378.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart—
						(1)$4,000,000 for each of fiscal years 2008
				and 2009; and
						(2)$10,000,000 for
				each of fiscal years 2010, 2011, and
				2012.
						.
		
